Citation Nr: 1618356	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-05 234  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In August 2013, the Board remanded the claim to the RO for additional development, and the case has now been returned to the Board for further appellate review.

The record before the Board consists of electronic files included within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board regrets the delay, additional development is needed before a decision can be reached in this case.

The Veteran claims that he is unable to secure or maintain substantially gainful employment due to his sole, service-connected disability, posttraumatic stress disorder (PTSD).  Specifically, he reports that he took an early retirement in 1993 from his employment as a nuclear engineering technician at a naval shipyard due to social impairments caused by the psychiatric disability.  He claims he retired in order to avoid social contact.

In May 2014, the Veteran submitted a copy of a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) and stated that he requested that his former employer complete the form in order to provide VA with information regarding his last employment.  The RO indicated in a November 2014 rating decision that it also sent this form to the Veteran's last employer on May 23, 2014, but received no response.  However, a copy of any correspondence sent by the RO to the Veteran's employer is not included in the electronic record.  Moreover, there is no indication that the RO made any additional attempt to follow up with their request.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2015).  Thus, on remand, the RO or Appeals Management Center (AMC) must make an additional attempt to obtain this evidence.  

Moreover, a remand is required in order to obtain an adequate opinion regarding whether the Veteran is unemployable due to his service-connected PTSD.  Although the Veteran underwent a VA PTSD examination in October 2014 and the RO requested that the examiner comment as to the impact of his PTSD on his ability to work, the examiner did not provide an actual opinion as to whether the Veteran is unable to secure or maintain substantial employment due to his service-connected disability.  Instead, the examiner commented that attributing the Veteran's personal preferences to spend time alone and limit his social contact exclusively to his combat exposure from forty-five years prior would be erroneous.  The examiner stated it is more likely than not that many personality variables, and people and events over the years since his Vietnam service contribute to his current psychological state, but provided no rationale to support this opinion.  Further, the examiner noted the Veteran was enjoying his retirement, but provided no discussion as to whether he has been unemployable due to his PTSD at any time during the period of the claim.  Thus, the October 2014 VA opinion is inadequate for adjudication purposes and the Veteran must be afforded a new examination for this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all correspondences sent to the Veteran's last employer in May 2014, or otherwise determine that such evidence is unavailable.  All attempts to obtain this evidence must be documented in the record.

2.  Obtain any outstanding VA or private medical evidence pertinent to the claim.  

3.  Send VA Form 21-4192 regarding the Veteran's claim of entitlement to a TDIU to the address of his last employer.  Request the Veteran's assistance, if necessary.  A negative response is required if any such records are unavailable.  All efforts in this regard and any negative results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  After completion of all necessary record development, 
schedule the Veteran for an appropriate VA examination by an examiner with sufficient expertise, other than the October 2014 VA PTSD examiner, to determine the impact of his service-connected disability on his ability to work.  The Veteran's entire electronic files must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must discuss the Veteran's full work and educational history.

Based on a review of the evidence of record, and consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected PTSD has prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, at any time during the period of the claim.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Undertake any other development deemed appropriate.

6.  Then, readjudicate the issue of entitlement to a TDIU, to include whether referral for extra-schedular consideration is warranted under 38 C.F.R. § 4.16(b) (2015).  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




